On petition por a rehearing.
Biddle, C. J.
The counsel for appellees think the deed of ratification made by John W. Hamilton, confirming the acts of his guardian, • does not protect Tyner, because not made directly to him. We are of a different opinion. It not only protects Tyner and all persons holding under the *262acts of the guardian, but also discharges Phillips, although it excepts him from .its terms, in express words. A release of one or more joint obligors in a bond is a release of all. John AY". Hamilton cannot discharge a part of those bound to him, and hold the others. This is a very familiar principle of law. The point was not noticed in the opinion pronounced, because it did not arise in the case, and is noticed now only in answer to the appellees’ petition.
The petition is overruled..